                          UNITED STATES DISTRICT COURT
                             DISTRICT OF MINNESOTA


Norbert Sturdevant,                                  File No. 19-cv-1068 (ECT/ECW)

             Plaintiff,

v.                                                       OPINION AND ORDER

Joel L. Brott, Sheriff and Chief Jailor,
Sherburne County; Mark Fritel, County Jail
Program Coordinator; Don Ryther, Jail
Chaplain, Sherburne County Jail,

           Defendants.
________________________________________________________________________

Norbert Sturdevant, pro se.

Susan M. Tindal and Andrew A. Wolf, Iverson Reuvers Condon, Bloomington, MN for
Defendants.


      Pro se Plaintiff Norbert Sturdevant filed this § 1983 case while in U.S. Marshals

Service custody at the Sherburne County Jail in Elk River, Minnesota. He has since been

released from custody. Sturdevant alleges that Sherburne County Jail officials violated his

rights under the United States Constitution and other laws when they denied his requests

to accommodate his Native American religious beliefs. Sturdevant seeks declaratory and

injunctive relief and compensatory and punitive damages from Defendants in their official

and individual capacities. Defendants have moved for judgment on the pleadings under

Federal Rule of Civil Procedure 12(c). Defendants’ motion will be granted because there

is not subject-matter jurisdiction over Sturdevant’s claim for prospective relief and

Sturdevant’s claims for damages are not plausible.
       The facts are taken from Sturdevant’s complaint, documents embraced by the

complaint, and public records relevant to Sturdevant’s claims. Sturdevant was held at the

Sherburne County Jail for nearly two years, from August 2017 to July 2019, on a federal

charge of failing to register as a sex offender. United States v. Sturdevant, No. 17-cr-

00184-ADM-DTS (D. Minn. Aug. 21, 2019) [ECF No. 7, 9]. He pleaded guilty to this

charge in March 2018, but for various reasons, his sentencing did not occur until August

2019. Id. [ECF Nos. 43, 45, 78]. Sturdevant then was sentenced to time served (totaling

nearly two years) and five years of supervised release. Id. [ECF No. 78]. While in the

Sherburne County Jail, Sturdevant filed several requests and grievances seeking the

provision of various ceremonies and items significant to his Native American religious

practices. See Compl. Ex. 1 at 1–15, 19–21 [ECF No. 1-1]. He requested a “Native

American pipe ceremony and sweat lodge,” or alternatively, a “Native American church

ceremony.” Id. at 1. He complained that the jail’s books cart contained “several Bibles

and Christian books,” and that Christians were permitted “to meet with outside religious

practitioners,” while Native Americans were not afforded the same opportunity, and that

he considered the “alleged Indian Bible” the jail provided “a mockery to Native

Americans.” Id. at 6. He also requested a “religious allowance” to obtain an “eagle

feather” and “spiritual offering dish,” and to be permitted to participate in a pipe ceremony

and “group talking circle.” Id. at 13. Jail officials denied these requests based on security

and safety concerns and a lack of volunteers willing to conduct the requested services. See,

e.g., id. at 14. Sturdevant was notified that his requests for a pipe ceremony and sweat

lodge were denied “to ensure safety and security within the institution” and because of “fire


                                             2
hazard concerns.” Id. at 11; see also id. at 1, 14. He was told that the books on the jail’s

books cart were not selected by jail staff, but by his fellow detainees. Id. at 7. (Sturdevant

requested and received other religious reading materials. Id. at 14.) Sturdevant also was

advised that, while the religious items he requested were, in general, “not allowed for

security reasons” (id. at 4), he might be permitted to use items like an eagle feather and

offering dish “in a 1 on 1 setting with an approved clergy professional” (id. at 11, 14).

Several jail officials noted that Sturdevant could request a specific religious counselor of

any faith, or request that the jail attempt to locate a counselor willing to visit him, but that

religious professionals must go through an approval process. Id. at 11, 14. At that time,

jail officials tried but were unable to locate a volunteer willing to provide Native American

religious services in the jail. Id. at 14; see also id. at 1, 2, 7, 11. One response noted

specifically that Sturdevant’s “request for a group talking circle is a form of religious

programming we would provide if we had willing clergy professionals.” Id. at 14.

       Sturdevant filed this case under 42 U.S.C. § 1983 claiming that the denial of his

requests violated his rights under the United States Constitution and other laws. Compl.

[ECF No. 1]. Sturdevant alleges that by denying him the right to possess an eagle feather

and spiritual offering dish, and to participate in a group talking circle and (separately) a

pipe ceremony, the Defendants “attempt[ed] to force [him] to change or modify his

religious practices,” and that the Defendants knowingly, “habitually, and routinely

violate[d] with deliberate indifference the Constitution of the United States, the

Constitution of the State of Minnesota, and all Federal Laws enacted for the Protection of

Native American Religious Exercise and Practice of Traditional Religious Rites and


                                               3
Rights,” as well as “the law enacted for the protection of . . . Native Americans With

Disabilities.” Id. at 7. Sturdevant also alleges that Defendants denied him equal protection

under the U.S. Constitution because “Christians are allowed to gather in groups at least

twice a week” while Native Americans are not. Id. at 8. Sturdevant claims that the jail’s

restrictions on Native American religious practices constitute “cruel and unusual

punishment,” and that, as a result, he has suffered “emotional, mental anguish and misery.”

Id. at 7. For relief, Sturdevant seeks: (1) a declaratory judgment that the Defendants

violated his constitutional rights; (2) injunctive relief in the form of an order requiring

Defendants “to establish a staff supervisor for Native American Religious Practices,” and

“to provide religious accommodation” for Native American religious practices; and (3)

compensatory and punitive damages “from each of the Defendants, jointly and severally,

in their official and individual capacities,” totaling $900,000. Id. at 11. Defendants

answered [ECF No. 18] and filed this motion for judgment on the pleadings [ECF No. 26].

       A motion for judgment on the pleadings under Rule 12(c) is assessed under the same

standards as a motion to dismiss under Rule 12(b)(6). Ashley Cty. v. Pfizer, Inc., 552 F.3d

659, 665 (8th Cir. 2009). In reviewing a motion to dismiss for failure to state a claim under

Rule 12(b)(6), a court must accept as true all factual allegations in the complaint and draw

all reasonable inferences in the plaintiff’s favor. Gorog v. Best Buy Co., 760 F.3d 787, 792

(8th Cir. 2014) (citation omitted). Although the factual allegations need not be detailed,

they must “raise a right to relief above the speculative level.” Bell Atl. Corp. v. Twombly,

550 U.S. 544, 555 (2007) (citations omitted). The complaint must “state a claim to relief

that is plausible on its face.” Id. at 570. When deciding a motion under Rule 12(c) or


                                             4
12(b)(6), “courts are not strictly limited to the four corners of complaints,” but may

consider other matters, including “matters incorporated by reference or integral to the

claim, items subject to judicial notice, matters of public record, orders, items appearing in

the record of the case, and exhibits attached to the complaint whose authenticity is

unquestioned; without converting the motion into one for summary judgment.” Dittmer

Props., L.P. v. F.D.I.C., 708 F.3d 1011, 1021 (8th Cir. 2013) (quotation omitted). Because

Sturdevant is not represented by counsel in this matter, he is entitled to a more liberal

construction of his pleadings. Erickson v. Pardus, 551 U.S. 89, 94 (2007). Pro se

complaints, “however inartfully pleaded,” are held “to less stringent standards than formal

pleadings drafted by lawyers.” Jackson v. Nixon, 747 F.3d 537, 541 (8th Cir. 2014)

(quoting Erickson, 551 U.S. at 94). “[I]f the essence of an allegation is discernible,” the

district court should “construe the complaint in a way that permits the layperson’s claim to

be considered within the proper legal framework.” Solomon v. Petray, 795 F.3d 777, 787

(8th Cir. 2015) (citation and internal quotation marks omitted); see also 28 U.S.C. §

1915A(b) (providing in the Prison Litigation Reform Act that “the court shall” review

prisoner complaints to “identify cognizable claims”); Fed. R. Civ. P. 8(e) (requiring

pleadings to “be construed so as to do justice”). Even under this liberal standard, however,

“the complaint must still allege sufficient facts to support the claims advanced.” Sandknop

v. Mo. Dep’t of Corr., 932 F.3d 739, 741 (8th Cir. 2019).

       Sturdevant’s claims for declaratory and injunctive relief must be dismissed as moot

because he is no longer incarcerated at the Sherburne County Jail. The United States

Constitution limits the subject-matter jurisdiction of federal courts to ongoing cases and


                                             5
controversies. See U.S. CONST. art. III, § 2, cl. 1. “[A]n actual [case or] controversy must

exist not only at the time the complaint is filed, but through all stages of the litigation.”

Already, LLC v. Nike, Inc., 568 U.S. 85, 90–91 (2013) (citations and internal quotation

marks omitted). The Eighth Circuit has held repeatedly that a prisoner’s claims for

declaratory and injunctive relief related to confinement conditions are mooted when he is

released or transferred to another facility and is no longer subject to the alleged unlawful

conditions. See, e.g., Munt v. Minn. Dep’t of Corr., 745 F. Appx. 656, 656 (8th Cir. 2018)

(unpublished per curiam) (citing Zajrael v. Harmon, 677 F.3d 353, 355 (8th Cir. 2012) (per

curiam)); Gladson v. Iowa Dep’t of Corr., 551 F.3d 825, 835 (8th Cir. 2009); Smith v.

Hundley, 190 F.3d 852, 855 (8th Cir. 1999); Martin v. Sargent, 780 F.2d 1334, 1337 (8th

Cir. 1985). The record shows that Sturdevant was transferred to another jail and then

released following his sentencing. See Notice of Change of Address [ECF No. 20, 23]. He

has not returned to the Sherburne County Jail. See Notice of Change of Address [ECF No.

33]. No exception to mootness applies. See Smith, 190 F.3d at 855 (“capable-of-repetition-

yet-evading-review” exception to mootness did not apply to former prisoner who argued

he was likely to be subject to the same allegedly unlawful conditions again); Hickman v.

Missouri, 144 F.3d 1141, 1142–44 (8th Cir. 1998) (“capable-of-repetition” and “voluntary

cessation” exceptions did not apply to paroled plaintiffs who argued they were likely to

violate parole); Spencer v. Kemna, 91 F.3d 1114, 1117–18 (8th Cir. 1996) (“collateral

consequences” of parole revocation were “too speculative to overcome a finding of

mootness” where plaintiff was released and discharged from parole prior to final

disposition of complaint). Sturdevant also has not alleged or presented any evidence that


                                             6
Defendants attempted to evade the Court’s jurisdiction by having him transferred or

released. See Smith, 190 F.3d at 855. Because Sturdevant’s claims for declaratory and

injunctive relief are moot, these claims must be dismissed for lack of subject-matter

jurisdiction.

       The Prison Litigation Reform Act (“PLRA”), 42 U.S.C. § 1997e, bars Sturdevant’s

claim for compensatory damages because he fails to allege a physical injury resulting from

Defendants’ acts. The PLRA places limits on civil lawsuits “brought with respect to prison

conditions under section 1983 of [Title 42], or any other Federal law, by a prisoner confined

in any jail, prison, or other correctional facility.” 42 U.S.C. § 1997e. One of these limits

is that “[n]o Federal civil action may be brought by a prisoner . . . for mental or emotional

injury suffered while in custody without a prior showing of physical injury.” Id. § 1997e(e)

(“Limitation on recovery”). Sturdevant’s claim is not exempt from the PLRA because he

is no longer in custody. The PLRA applies to any civil lawsuit concerning “prison

conditions” brought under federal law by an incarcerated plaintiff, even if the plaintiff is

released from custody before the lawsuit’s conclusion. See, e.g., Jefferson v. Roy, No. 16-

cv-3137 (WMW/SER), 2019 WL 4013960, at *2–3 (D. Minn. Aug. 26, 2019). Though the

Eighth Circuit has not addressed the question, “the majority of circuits . . . have concluded

that the relevant time when determining the applicability of the PLRA is the date when the

lawsuit was filed.” Id. at *2 (collecting cases). The Eighth Circuit has held that the PLRA’s

requirement that claims of “mental or emotional injury” include “a prior showing of

physical injury,” 42 U.S.C. § 1997e(e), “applies to ‘all federal actions brought by

prisoners,’ including actions alleging violation of the First Amendment.” Sisney v. Reisch,


                                             7
674 F.3d 839, 843 (8th Cir. 2012) (quoting Royal v. Kautzky, 375 F.3d 720, 723 (8th Cir.

2004)). An incarcerated plaintiff is thus barred from recovering damages on a First

Amendment claim if the claim contains “no allegation of physical injury.” Id.; see also

McAdoo v. Martin, 899 F.3d 521, 525 (8th Cir. 2018) (“[A] prisoner must allege or prove

more than mental or emotional injury. We interpret the PLRA to require more than a de

minimis physical injury.”) (citation omitted). Sturdevant claims that, as a result of the Jail’s

restrictions on his exercise of his religious beliefs, he suffered “emotional, mental anguish

and misery” and “distress.” Compl. at 7–8. He has not, however, alleged any physical

injury. For this reason, Sturdevant’s claim for compensatory damages must be dismissed.

       Sturdevant’s punitive-damages claim must be assessed using a different standard,

but Sturdevant’s complaint doesn’t meet this standard. The Eighth Circuit has concluded

that § 1997e(e) of the PLRA does not “bar recovery for all forms of relief” where a plaintiff

pleads only a mental or emotional injury, just compensatory damages. Royal, 375 F.3d at

723 (emphasis added). A plaintiff is still “free to seek nominal damages, punitive damages,

injunctive relief and a declaratory judgment.” Id. “Punitive damages may be awarded

under 42 U.S.C. § 1983 ‘when the defendant’s conduct is shown to be motivated by evil

motive or intent, or when it involves reckless or callous indifference to the federally

protected rights of others.’” Schaub v. VonWald, 638 F.3d 905, 922 (8th Cir. 2011)

(quoting Smith v. Wade, 461 U.S. 30, 56 (1983)). Proving reckless indifference “requires

evidence that the defendant acted ‘in the face of a perceived risk that [his or her] actions

[would] violate federal law.’” Swipies v. Kofka, 419 F.3d 709, 718 (8th Cir. 2005)

(alterations in original) (quoting Kolstad v. Am. Dental Ass’n, 527 U.S. 526, 536 (1999)).


                                               8
Here, Sturdevant alleges the legal conclusion that Defendants acted “willfully and

knowingly and with complete deliberate indifference” to his constitutional rights. Compl.

at 6. But he alleges no facts in support of this claim. (What evidence he has provided in

exhibits attached to his complaint shows that Defendants acted in accordance with

Sherburne County Jail policies on religious accommodations.). Because he has not pleaded

any facts that would support a finding that the Defendants were motivated by evil motive

or intent, Sturdevant’s claim for punitive damages also must be dismissed.

                                        ORDER

      Based on the foregoing, and all the files, records, and proceedings herein, IT IS

ORDERED THAT:

      1.     Defendants’ Motion for Judgment on the Pleadings [ECF No. 26] is

             GRANTED.

      2.     Plaintiff’s Motion to Deny Defendants’ Motion to Dismiss [ECF No. 35] is

             DENIED.

      3.     Plaintiff’s claims for prospective declaratory and injunctive relief are

             DISMISSED without prejudice for lack of subject-matter jurisdiction.

      4.     Plaintiff’s claims for damages are DISMISSED with prejudice and on the

             merits.

                LET JUDGMENT BE ENTERED ACCORDINGLY.


Dated: March 25, 2020                    s/ Eric C. Tostrud
                                         Eric C. Tostrud
                                         United States District Court



                                            9
